       Case 2:20-cr-00169-WBS Document 11 Filed 11/10/20 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN, #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700
4    Fax: 916-498-5710
     Noa_oren@fd.org
5
     Attorney for Defendant
6    OMAR CASTRO-ALEJO
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    )   Case No. 2:20-cr-169 WBS
11                                                )
                      Plaintiff,                  )   STIPULATION AND ORDER TO
12                                                )   CONTINUE STATUS CONFERENCE AND
     vs.                                          )   EXCLUDE TIME
13                                                )
     OMAR CASTRO-ALEJO,                           )
14                                                )   Date: November 16, 2020
                      Defendant.                  )   Time: 9:00 A.M.
15                                                )   Judge: Hon. William B. Shubb
                                                  )
16
17           By this stipulation, the parties move to continue the status conference until February 1,
18   2021, and to exclude time between November 16, 2020 and February 1, 2021, under Local Code
19   T4.
20           The parties agree and stipulate, and request that the Court find the following:
21           a.       The government has produced discovery which defense counsel will need further
22   time to review and discuss with the defendant because of the difficulties of reviewing the
23   discovery during the pandemic.
24           b.       Defense counsel believes that failure to grant the above-requested continuance
25   would deny counsel the reasonable time necessary for effective preparation, taking into account
26   the exercise of due diligence.
27           c.       Based on the above-stated findings, the ends of justice served by continuing the
28   case as requested outweigh the interest of the public and the defendant in a trial within the
      Stipulation and Order to Continue Status                United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
       Case 2:20-cr-00169-WBS Document 11 Filed 11/10/20 Page 2 of 3



1    original date prescribed by the Speedy Trial Act.
2            d.       For the purposed of computing time under the Speedy Trial Act, 18 U.S.C. §
3    3161, et seq., within which trial must commence, the time period of November 16, 2020 to
4    February 1, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv)
5    [Local Code T4] because it results from a continuance granted by the Court at defendant’s
6    request on the basis of the Court’s finding that the ends of justice served by taking such action
7    outweigh the best interest of the public and the defendant in a speedy trial.
8            Nothing in this stipulation and order shall preclude a finding that other provisions of the
9    Speedy Trial Act dictate that additional time periods are excludable from the period within which
10   a trial must commence.
11
12   DATED: November 9, 2020                       Respectfully submitted,

13
                                                   HEATHER E. WILLIAMS
14                                                 Federal Defender

15                                                 /s/ Noa E. Oren
                                                   NOA E. OREN
16                                                 Assistant Federal Defender
                                                   Attorney for OMAR CASTRO-ALEJO
17
18   DATED: November 9, 2020                       MCGREGOR W. SCOTT
19                                                 United States Attorney

20                                                 /s/ Justin Lee
                                                   Justin Lee
21                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
       Case 2:20-cr-00169-WBS Document 11 Filed 11/10/20 Page 3 of 3



1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on February 1, 2021, at 9:00 a.m. The Court orders
9    the time from November 16, 2020 up to and including February 1, 2021, excluded from
10   computation of time within which the trial of this case must commence under the Speedy Trial
11   Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
     Dated: November 9, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
